EXHIBIT 11.1 THE NAVIGATORS GROUP, INC. AND SUBSIDIARIES Computation of Per Share Earnings Earnings Per Share of Common Stock and Common Stock Equivalents Years Ended December 31, amounts in thousands, except share and per share amounts Net income $ $ $ Basic weighted average shares(1) Effect of common stock equivalents: Assumed exercise of stock options and vesting of stockgrants Diluted weighted average shares Net income per common share: Basic $ $ $ Diluted $ $ $ (1) We completed a two-for-one stock split on January 20, 2017. All share and per share data has been retroactively restated on a post-split basis.
